This court reviews dismissal for failure to effect timely service
                of process for abuse of discretion. Abreu v. Gilmer, 115 Nev. 308, 12-313,
                985 P.2d 746, 749 (1999). Under NRCP 4(i), a plaintiff must serve a
                defendant with the summons and a copy of the complaint within 120 days
                of filing a complaint. Service may be effectuated in several ways and NRS
                14.070 permits service of process through the Department of Motor
                Vehicles (DMV) in certain situations when a party cannot otherwise be
                found through due diligence. See NRS 14.070(1), (2); Browning v. Dixon,
                114 Nev. 213, 216, 954 P.2d 741, 742 (1998).
                            Petitioner Rachelle Globig argues that the district court
                abused its discretion by allowing service through DMV because Real Party
                in Interest Ramon Gonzalez-Velasco did not exercise due diligence in his
                initial effort to serve her. As support, she cites the fact that the process
                server attempted personal service only once and that there was a
                grammatical error in the process server's affidavit of due diligence.
                            There is no formulaic standard for determining whether the
                due diligence requirement is met because due diligence must be tailored to
                fit the circumstances of each case. Abreu v. Gilmer, 115 Nev. 308, 313,
                985 P.2d 746, 749 (1999). Here the district court did not abuse its
                discretion by deciding there was no reason for the process server to
                attempt personal service more than once because sufficient evidence
                showed that Globig no longer lived at her last known address.
                Accordingly, the process server's decision to check various databases made
                more sense than repeatedly returning to the faulty address that Globig
                provided in an accident report. Moreover, the process server's incorrect
                reference to Globig as "him" does not undermine the integrity of the
                affidavit of due diligence because grammatical errors do not vitiate the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                effectiveness of an affidavit. 2A C.J.S. Affidavits § 38 (2003). Thus, the
                district court did not abuse its discretion by concluding that Gonzalez-
                Velasco exercised due diligence.
                            Next, Globig argues that service was not effected because
                Gonzalez-Velasco did not complete all four steps required for substituted
                service under NRS 14.070.
                             NRS 14.070(2) enumerates four conjunctive steps for
                achieving substitute service on the Department of Motor Vehicles (DMV).
                First, a plaintiff must leave a copy of the process, along with a fee, with
                the Director of the DMV. Second, a plaintiff must send notice of service
                and a copy of the process to the defendant via certified mail to the address
                the defendant supplies in an accident report. Third, plaintiff must obtain
                a return receipt that proves the defendant received the process, refused to
                accept delivery, or could not be located. Fourth, plaintiff must file an
                affidavit of compliance, along with the return receipt, with the district
                court.
                            Here, Gonzalez-Velasco failed to complete the third
                requirement because he did not obtain a return receipt for the certified
                mail that all parties agree he sent. As such, he also did not fully satisfy
                the fourth element because he did not file a return receipt in the district
                court. Nevertheless, the district court's decision that Gonzalez-Velasco
                sufficiently complied with NRS 14.070 by diligently attempting to locate
                Globig and by making a good faith effort to comply with the statutory
                requirements does not warrant writ relief for three reasons.
                            First, Gonzalez-Velasco's efforts at service satisfied the
                minimum requirements of due process because there was a reasonable
                probability that Globig would receive notice of the pending action at the

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                 address she listed on the accident report.    Mitchell v. District Court, 82
                 Nev. 377, 381-82, 418 P.2d 994, 996-97 (1966) (also explaining that a
                 plaintiff does not have to ascertain, at his peril, the defendant's actual
                 address). Second, even though Gonzalez-Velasco could not produce a
                 return receipt, he did provide the district court with a copy of the
                 completed certified mail form and a report from the postal service that the
                 certified mail was delivered on March 18, 2011. This evidence served the
                 same ends as the return receipt requirement because it showed that
                 Gonzalez-Velasco attempted to follow NRS 14.070 and that the document
                 was delivered to Globig's last-known address.            Third, and most
                 importantly, writs are extraordinary remedies.            Gonzalez-Velasco
                 substantially complied with NRS 14.070(2) and Globig fails to establish a
                 clear basis in law for holding Gonzalez-Velasco to a higher strict
                 compliance standard as to the return-receipt proof required. Thus, this
                 matter does not meet the demanding standards for granting extraordinary
                 writ relief with respect to an order denying a motion to dismiss.
                 Accordingly, we
                             ORDER the petition DENIED.



                                                                -429.-4S            J.
                                                    Hardesty


                                                                                    J.



                                                                                    J.



 SUPREME COURT
         OF
      NEVADA
                                                      4
'(0) 1947A
                cc: Hon. Rob Bare, District Judge
                     David L. Riddle & Associates
                     Maier Gutierrez Ayon, PLLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A